DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 08 October 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claims 19-20 are newly added.
Claims 1-20 are pending and are examined on the merits in this prosecution.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0041] on page 14 of the specification is followed on page 15 by paragraph [0017]. Furthermore, significant passages of the Examples section appears to be missing from the Specification as filed.
Appropriate correction is required.
Given this issue with the numbering of paragraphs in the specification, as well as the possibility of missing paragraphs, paragraph numbers regarding the specification in the discussion below are referenced to U.S. Application Number 2020/0197280. 

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-7, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2015/0306008 A1; of record), in view of Le Chatelier’s Principle (downloaded 6-26-2020 from https://web.archive.org/web/20150217023020/http://en.wikipedia.org/wiki/Le_Chatelier's_principle; article dated 02/17/2015; cited hereinafter as “Le Chatelier’s Principle”; of record).
For claims 1, 16, and 20, Yuan teaches a method of making the zinc lysine chloride complex [Zn(C6H14N2O2Cl]+ Cl-, synthesized from zinc oxide and lysine hydrochloride in water (pg 12, Example 1, [0151]-[0152]). Yuan teaches the amino acid is lysine as the hydrochloride salt ([0151]), reading on claims 2 and 3. Yuan teaches the zinc lysine chloride complex has the formula [Zn(C6H14N2O2Cl]+ Cl-, reading on the formula Zn(Lys)2Cl2 recited in claims 4 and 5.
For claim 6, In Example 1 Yuan also teaches ratios of zinc oxide to lysine hydrochloride of from 2:1 to 3:1 can be used to produce [Zn(C6H14N2O2Cl]+ Cl- (pg 3, [0032]), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of 
For claim 11, Yuan teaches drying by heating in an oven to evaporate the solvent ([0151]). Yuan teaches isolating the complex as a powder by precipitating with ethanol (0151]), reading on claims 12 and 13. For claim 14, Yuan teaches a reaction time of 12 hours ([0151]).
For claim 17, Yuan teaches the complex is useful in an oral care or personal care composition (Abstract).
Yuan does not teach a motivation for adding an excess of amino acid hydrohalide to the claimed method. Yuan also does not teach a motivation for adding alcohol solvent to the reaction solvent as recited in claim 10.
“Le Chatelier’s Principle” teaches the missing elements of Yuan.
For claim 1, one of ordinary skill would recognize the mechanism of the ZLC hydrolysis taught by Yuan (pg 12, [0155]) is an equilibrium reaction with the formation of Zn(C6H14N2O2Cl]+Cl- (taught in Example 1) from zinc oxide and lysine hydrochloride. As such, the following three equations are taught by Yuan:

[AltContent: arrow]ZnO + Lysine. HCl + 2H2O                    [Zn(C6H14N2O2Cl] Cl . 2H2O + H2O  (A)             


[AltContent: arrow][Zn(C6H14N2O2Cl] Cl . 2H2O + H2O                    ZnO + Lysine. HCl + 2H2O  (B)

[AltContent: arrow]
[AltContent: arrow][Zn(C6H14N2O2Cl] Cl . 2H2O + H2O                    ZnO + Lysine. HCl + 2H2O  (C)

. HCl) would shift the reaction equilibrium to the left, producing more of the desired ZLC salt, teaching the limitation of claim 1. 
For the limitation of claims 10 and 18, Yuan teaches in Example 1 that addition of ethanol to the reaction mixture (comprising water as solvent) induces precipitation of the Zn(C6H14N2O2Cl]+Cl-. While the ethanol is not present for the entire timeframe of the reaction, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144(IV)(C). As such, one of ordinary skill would recognize that removal of Zn(C6H14N2O2Cl]+Cl- in the course of reaction (A) above would induce the reaction to produce more Zn(C6H14N2O2Cl]+Cl- to compensate for the depletion of this salt, according to ‘Le Chatelier’s Principle”.
With regard to the limitation of claim 19 regarding the limitation “wherein the method comprises reacting zinc oxide with 2.4 to 2.6 molar equivalents of lysine hydrochloride, MPEP 2144.05(II) states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

In the instant case, the general conditions are set forth by Yuan. Furthermore, it is well within the skill of an ordinary practitioner in synthetic prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is noted that no showing of unexpected or surprising results are shown in the instant specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Yuan by adding an excess of amino acid hydrohalide or adding alcohol solvent to the reaction solvent. 
A person of ordinary skill would have been motivated to add an excess of amino acid hydrohalide since “Le Chatelier’s Principle” teaches that the addition of a starting reagent drives a reaction to the right, that is, in the direction of desired product. Regarding the amount of molar excess of lysine hydrochloride, one of ordinary skill would be able to optimize the amount of the lysine hydrochloride to yield the greatest amount of Zn(C6H14N2O2Cl]+Cl- based on the teaching of Yuan of a ratio of amino acid hydrochloride to zinc oxide of from 2:1 to 6H14N2O2Cl]+Cl- to precipitate out of the reaction medium and “Le Chatelier’s Principle” teaches that the addition of a solvent that causes precipitation of the product perturbs the reaction equilibrium and increases production of Zn(C6H14N2O2Cl]+Cl-.

2) Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (cited above), in view of “Le Chatelier’s Principle” (cited above), Wang (Nanoscale Res. Lett. 2018; 13: 202, 1-9; published online 09 July 2018; of record), and “Reaction Rates” (Downloaded 06-26-2020 from: https://chem.fsu.edu/chemlab/chm1046course/rates.html; dated Feb. 1, 2001; of record). 
The teaching of Yuan and “Le Chatelier’s Principle” are discussed above.
The combination of Yuan and “Le Chatelier’s Principle” does not teach the addition of a polyol as a co-solvent in the method recited in claim 1.
Wang and “Reaction Rates” teaches the missing elements of the combination of Yuan and “Le Chatelier’s Principle”.
Wang teaches zinc oxide nanoparticles are prepared in a solution comprising glycerol and water, with glycerol acting as a stabilizer of the nanoparticles, and allows the production of concentrated zinc oxide suspensions (Abstract). Wang also teaches production of zinc oxide nanoparticles can be 
“Reaction Rates” teaches a solid comprising small particles will react faster due to increased surface area per mass. Since the reaction of a liquid and a solid takes place on the surface of the solid, the greater the surface area, the higher the rate of reaction (pg 2, “How does surface area affect a chemical reaction?).
A person of ordinary skill would have been motivated to include a polyol to the method of Yuan, in view of “Le Chatelier’s Principle”. 
A person of ordinary skill would have been motivated to add a polyol as a co-solvent in the method of Yuan and “Le Chatelier’s Principle” because Wang teaches that the addition of a polyol (such as glycerin) is useful as a stabilizing agent to prevent agglomeration of zinc oxide nanoparticles, and “Reaction Rates” teaches that small particles of a solid reagent react faster than larger particles since the ratio of surface area per mass is increased and reactions of solids and liquids occur on the surface of the solid.

	3) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (cited above), in view of Le Chatelier’s Principle (cited above) and Pan (WO 2014/098822 A1; of record). 
The teaching of Yuan and “Le Chatelier’s Principle” are discussed above.
The combination of Yuan and “Le Chatelier’s Principle” does not teach the limitation of a reaction that is substantially complete after less than 6 hours.

Pan teaches the following (pg 33, [00101]): “A neat solution of ZLC is prepared by 1), reacting 0.5 mole of ZnO powder with 1 mole of lysine HCl in 1 liter of water at room temperature for about 2 hours.” 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve a substantially complete reaction in less than six hours in the method of the combination of Yuan and “Le Chatelier’s Principle”. A person of ordinary skill would have expected a substantially complete reaction in less than six hours in the method of the combination of Yuan and “Le Chatelier’s Principle” since Yuan teaches the reaction is substantially complete within about two hours, and one of ordinary skill would expect the reaction to proceed at a faster rate due to the addition of an excess of lysine hydrochloride, as taught by “Le Chatelier’s Principle”, with a reasonable expectation of success.

Examiner’s Reply to Attorney Arguments
The remarks of 08 October 2020 have been fully considered.  However, the rejection of claims 1-18 under 35 U.S.C. § 103 as unpatentable over the cited references is maintained
1. Rejection of claims 1-7, 10-14, and 16-18 under 35 U.S.C. § 103 over Yuan and “Le Chatelier’s Principle” 
towards the ZLC complex, as water is overall a reactant in ZLC synthesis and a product of ZLC decomposition. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. While the applicant argues that the Examiner has not shown that the reaction forming the ZLC complex is a thermodynamically reversible reaction, the instant specification states that the reaction has a degree of equilibrium “so that the proportion of material which is actually in complex compared to the proportion in precursor form may vary depending on the precise conditions of formulation, concentration of materials, pH, presence or absence of water, presence or absence of other charged molecules, and so forth” (instant application, US 2020/197280; referred to hereinafter as “Jaracz”).
The applicant further argues the addition of water should drive the equilibrium position towards the ZLC complex, as water is overall a reactant in ZLC synthesis and a product of ZLC decomposition. The Examiner disagrees. In Example 1 ([0097]), the reaction comprises 0.65 moles of zinc oxide per liter of water. Since water has a molecular weight of 18 gm/mol, one liter of water 
The applicant argues Yuan reports reacting zinc oxide with lysine hydrochloride in a 1:2 molar ratio at room temperature for 12 hours to provide 88% yield of product after precipitation. The applicant argues that this is a high yield and the Examiner has not shown that the skilled artisan would have a motivation to improve on this yield.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. Yuan teaches the process is run overnight (12 hours) at room temperature ([0152]); this is not the same as the reaction requiring twelve hours for completion since Yuan does not appear to monitor the course of the reaction over the 12 hours. As such, the reaction could have been complete at any point during the 12 hours.
With regard to Yuan, Yuan ([00152]) teaches the following process: “Laboratory scale-up synthesis of pure ZLC powder: 2 mole of LysineHCl is dissolved in 1000 ml DI water with stirring at room temperature, 1 mole of solid ZnO is added slowly to the LysineHCl solution with stirring and the stirring is continued at RT overnight (12 hours). The suspension solution is centrifuged at high speed for 15 mins.” As such, a precipitate was present at the completion of 
The applicant argues that there is a surprising showing in that the claimed method allegedly provides a much higher rate of the reaction in the presence of a 20-30% excess lysine hydrochloride proceeds faster in a given amount of time compared to the prior art 0% excess.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As discussed above, the starting material, zinc oxide, is more soluble at acidic pH. Addition of excess lysine hydrochloride would be expected to lower the pH of the solution since lysine hydrochloride is an acidic salt (pH 5.5-6 at a concentration of 100 gm/liter, as evidenced by the monograph on L-lysine monohydrochloride from Millipore-Sigma, provided, pg 2). The experiment described by the applicant does not correct for the pH lowering effect of the excess lysine hydrochloride. As such, the increase in the rate of reaction reported in Jaracz ([0098]) would be expected in view of the increased solubility of zinc oxide in the more highly acidic aqueous solution comprising the excess of acidic lysine hydrochloride salt.


2. Rejection of claims 8-9 under over Yuan, Le Chatelier’s Principle, and “Reaction Rates” 
and
3) Rejection of claim15 under 35 U.S.C. § 103 over Yuan, Le Chatelier’s Principle, and Pan
The applicant argues that neither Wang, Reaction Rates, nor Pan remedy the alleged deficiencies of the combination of Yuan and Le Chatelier’s Principle. Applicant argues that Reaction Rates does provide a reasonable expectation of success that raising the concentration of any reactant, especially in a reaction for which the mechanistic pathway is unknown, will result in a change in reaction rate.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, it is prima facie obvious and routine to manipulate the amount of each of the reactants in order to optimize a reaction for yield, speed of the reaction, and ease of workup. Furthermore, as previously discussed, the lowering of the pH of the reaction medium by the addition of excess lysine hydrochloride would be expected to increase reaction rate by increasing the solubility of the zinc oxide.


	Terminal Disclaimer
The terminal disclaimer filed on 13 April 2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 16/714,903 and 16/714,884 has been reviewed and is accepted.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL P COHEN/Primary Examiner, Art Unit 1612